Citation Nr: 0024273	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 900	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether a claim for entitlement to waiver of recovery of an 
overpayment of improved death pension benefits, in the 
calculated amount of $6,805, was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is the widow of the veteran who had active 
military service from October 1942 to October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision by the Committee 
on Waivers and Compromises at the Department of Veterans 
Affairs (VA), Debt Management Center (DMC) in St. Paul, 
Minnesota.  Subsequently, the case was transferred to the 
Regional Office (RO) in Reno, Nevada.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  On June 16, 1994, the DMC notified the appellant of the 
assessed overpayment of death pension benefits and her right 
to request a waiver of recovery.

3.  On December 14, 1994, the DMC received correspondence 
from the appellant which may be construed as a request for 
waiver.

4.  No correspondence from the appellant was received within 
the 180-day period for a timely request for waiver of 
recovery of the assessed overpayment at issue. 



CONCLUSION OF LAW

A request for waiver of recovery of an overpayment of 
improved death pension benefits in the amount of $6,805 was 
not timely filed.  38 U.S.C.A. § 5302 (West 1991 & Supp. 
2000); 38 C.F.R. § 1.963 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA law provides that requests for waiver of an indebtedness 
shall only be considered if made within 180 days following 
the date of a notice of indebtedness, but that the 180-day 
period may be extended if the individual requesting waiver 
demonstrates that, as a result of an error by either VA or 
the postal authorities or due to other circumstances beyond 
the debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing.  38 U.S.C.A. § 5302 (West 
1991 & Supp. 2000); 38 C.F.R. § 1.963 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that 38 U.S.C.A. §§ 5302(a), 
5314(b)-(c) required that VA specify the preliminary 
determination as to the amount of debt in the notification of 
indebtedness and that such notification was the event which 
triggered the 180-day time limit to request a waiver.  See 
Narron v. West, 13 Vet. App. 223 (1999).  

In this case, VA records indicate the appellant was notified 
of the overpayment by DMC correspondence dated June 16, 1994.  
Correspondence which may be construed as a request for waiver 
of recovery of the assessed overpayment was received by the 
DMC on December 14, 1994, which was 181 days after the notice 
of indebtedness had been issued.  There is no correspondence 
in the record which may be construed as a timely request for 
waiver of the assessed overpayment within the 180-day time 
limit.  

The Board notes that subsequently the appellant submitted 
statements which addressed her request for entitlement to 
waiver and described her present financial difficulty, but 
that the appellant did not report non-receipt or a delay in 
her receipt of the June 16, 1994, notice of indebtedness.  In 
fact, in her December 1994 correspondence the appellant 
indicated her delayed response had been due to her poor 
health and a 10-day period of hospitalization.  

The Board notes that consideration of waiver in the absence 
of a timely request is prohibited by law.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.963.  The Board also finds VA 
correspondence dated in May 1998 and the April 1999 statement 
of the case adequately notified the appellant that her 
request for waiver had been denied because she had not 
submitted her request within the requisite time period.  

As the appellant's request for waiver was received after the 
180-day time limit had expired, the Board must conclude that 
the request was not timely filed.  There is also no basis in 
law or fact whereby VA may grant an extension of the 180-day 
time limit in the absence of evidence of a delay in the 
receipt of the notice of indebtedness.  Although the June 16, 
1994, DMC correspondence is not of record and the initial 
notice of indebtedness was not verified by the procedures 
established by VA OF BULLETIN 99.GC1.04, the Board finds 
additional development is not warranted because the issue of 
the actual date of notice is not in dispute. 

Accordingly, as the appellant's request for a waiver of 
recovery of an overpayment of improved death pension benefits 
was not timely filed, her claim must be denied.
In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court noted 
that where the law and not the evidence is dispositive, as is 
the case here, a claim should be denied or an appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.


ORDER

The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

